Citation Nr: 0612378	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  96-43 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, including osteoarthritis.

2.  Entitlement to service connection for a thoracic spine 
disorder, including osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in which the RO denied the benefits sought on 
appeal.  The appellant, who had active service from March 
1969 through September 1976, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
By a substantive appeal submitted in September 1996, the 
appellant requested a Travel Board hearing.  Subsequently, in 
April 1999, the appellant and his wife appeared and testified 
at a hearing conducted before the Board in Cleveland, Ohio. A 
transcript of the April 1999 hearing could not be obtained; 
and the appellant was offered the opportunity to testify 
before the Board again.  The case was remanded in July 1999; 
and that hearing was conducted before the undersigned Board 
Member sitting in Cleveland, Ohio, in April 2000.

The Board remanded the case for further development in 
September 2000 and December 2003.  According to a letter 
dated in August 2005, the appellant changed his place of 
residency from Ohio to Montana; and subsequently requested 
that his claims file be forwarded to the RO in Ft. Harrison, 
Montana.  The file was permanently transferred to Ft. 
Harrison, Montana that same month.  After the completion of 
the development ordered in the December 2003 remand, the RO 
in Ft. Harrison issued a Supplemental Statement of the Case 
denying the appellant's claims of entitlement to service 
connection.  The case was then returned to the Board for 
further review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A cervical spine disorder, including osteoarthritis, was 
not manifested during service or for many years following 
service, and is not shown to be causally or etiologically 
related to service. 
 
3.  A thoracic spine disorder, including osteoarthritis, was 
not manifested during service or for many years following 
service, and is not shown to be causally or etiologically 
related to service.  


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).
 
2.  A thoracic spine disorder was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In this case, the March 1995 rating 
decision on appeal was issued prior to the enactment of the 
VCAA.  The appellant and his representative were not provided 
notice of the VCAA in regards to his claims until April 2002 
after the Board remanded the appeal in September 2000.  In 
addition, they received a separate VCAA notice via letter 
dated in May 2004 after the Board remanded the appellant's 
appeal for a second time in December 2003.  In situations 
such as these, the Court has held that where the claimant 
receives a belated VCAA letter, the claimant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process. See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  While VCAA notice did not precede the initial rating 
decision in this case, the Board notes that the appellant 
received two VCAA notices and that his claims were 
readjudicated after such notice was given. See the January 
2003 and October 2005 Supplemental Statements of the Case.  
The appellant has also had ample opportunity to respond, and 
thus is not prejudiced by any notice timing defect.  

Specifically, the April 2002 and May 2004 VCAA letters 
essentially informed the appellant about (1) the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) the information and evidence the VA would 
seek to provide; (3) the information and evidence the 
appellant was expected to provide; and (4) requested the 
appellant provide any information or evidence in the 
appellant's possession that pertained to his claims.  In 
response, the appellant's representative submitted statements 
on the appellant's behalf. See VA 646 statement dated in May 
2003; Informal Hearing Presentation dated in May 2003.  After 
obtaining additional VA treatment records and affording the 
appellant a VA examination in August 2004, the RO 
readjudicated the appellant's claims in an October 2005 
Supplemental Statement of the Case (SSOC) in which service 
connection remained denied.  

Subsequent to receipt of the October 2005 SSOC, the 
appellant's representative submitted a statement on the 
appellant's behalf in February 2006 and an Informal Hearing 
Presentation in March 2006 in which he neither contended nor 
argued that any defect or deficiency in the VCAA notice had 
resulted in any prejudice in the adjudication of this appeal.  
Based upon the evidence set forth above, the Board finds that 
the April 2002 and May 2004 letters informed the appellant of 
what was needed to obtain service connection for the 
disorders at issue.  

As noted above, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  

Further, the Board observes that neither the appellant nor 
his representative has contended or argued that any defect or 
deficiency in the VCAA notice that may be present has 
resulted in any prejudice in the adjudication of his appeal.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VA also has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the appellant's available service medical records, VA medical 
records and private medical records have been associated with 
the claims file.  The Board observes that the appellant has 
argued that certain service medical records are missing from 
his claims file, and that these records would corroborate his 
reports of post-accident treatment for back pain in service 
(See April 2000 hearing transcript, p. 20; August 2004 VA 
examination report, pgs. 2-3).  A review of the appellant's 
service medical records indicates that the appellant reported 
certain medical records were lost while aboard the U.S.S. 
Enterprise. See Service Dental Health Record standard form 
603 ("member states records were lost aboard U.S.S. 
Enterprise"); Response to Request for Information from NPRC 
dated in May 1984.  The claims file contains service medical 
records dated both before and after the appellant's May 1974 
head injury; and also contains some records stamped with the 
entry U.S.S. Enterprise upon them.  However, the appellant 
testified that the records with the U.S.S. Enterprise stamp 
do not belong to him, even though they contain his name and 
social security number. See November 1998 transcript, pgs. 5-
6.    

Under circumstances in which service records are missing and 
presumed destroyed, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant. See Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  In this case, the Board is 
uncertain as to whether any medical records from the 
appellant's service on the U.S.S. Enterprise are missing from 
his claims file.  However, in light of the possibility, the 
Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.   

However, even if the Board were to assume that the alleged 
missing records would in fact corroborate the appellant's 
claims if they exist, the appellant's request for service 
connection must be denied on the basis that the third element 
of the service connection test (a medical nexus opinion) has 
not been met in this case and the appellant's post-service 
medical records do not reflect complaints or treatment of 
back pain until approximately 1993, over fifteen years after 
separation from service.  Therefore, the Board concludes that 
the allegation of missing service medical records does not 
prohibit the Board from rendering an opinion in this case.        

Lastly, the Board observes that the RO afforded the appellant 
a VA examination in order to address the medical questions 
presented on appeal.  Neither the appellant nor his 
representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with these claims.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained and the case is 
ready for appellate review.

B.  Law and Analysis 

The appellant contends that he is entitled to service 
connection for a cervical spine disorder and a thoracic spine 
disorder.  More specifically, he claims that his current 
spine disorders are related to a head injury that occurred in 
service. See April 2000 hearing transcript, pgs. 9-10.  
Having carefully considered the appellant's claims in light 
of the record and the applicable law, the Board concludes, as 
will be explained below, that the preponderance of the 
evidence is against the claims and the appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  
When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With regard to the first element necessary for a grant of 
service connection (medical evidence of a current 
disability), the medical evidence of record indicates that 
the appellant has a current diagnosis of mild myofascial 
inflammatory disease. See August 2004 VA examination report.  
This diagnosis constitutes a current disability for VA 
purposes and fulfills the requirements of the first element 
for service connection.  In regards to other diagnoses, the 
Board observes that the appellant reports being diagnosed and 
treated for arthritis/degenerative disc disease (See April 
2000 hearing transcript, p. 9); and that post-service medical 
records reference these diagnoses as well. (See March 1993 
records from Circleville Medical Association; May 1993 report 
from J.B., M.D.).  However, X-rays taken of the appellant's 
thoracic spine in November 1992 showed only straightening of 
the normal kyphosis probably due to a muscle spasm.  The 
appellant's bone density was normal; and no fracture, 
dislocation or destructive bony lesion was observed. See 
November 1992 VA medical records.  X-rays taken in March 1993 
of the thoracic spine were negative; and cervical spine x-
rays indicated that the appellant had mild narrowing at the 
C4-C5 disc space without reactive degenerative changes. See 
March 1993 medical records from Circleville Medical 
Associates, Inc.  Lastly, X-rays taken in August 2004 of both 
the cervical and thoracic spine were also negative. See 
August 2004 VA radiology reports.  Regardless of the lack of 
X-ray findings, the Board assumes for the sake of argument 
that the appellant in fact has at least minimal 
osteoarthritis of the thoracic and cervical spine and will 
address the question of entitlement to service connection on 
a presumptive basis below in light of the August 2004 VA 
examiner's statement that the appellant has some, if not 
significant, osteoarthritis of the thoracic and cervical 
spine. See August 2004 VA examination report, p. 9. 

With regard to the second element necessary for a grant of 
service connection (an inservice occurrence or injury), the 
appellant's service medical records corroborate the 
appellant's assertion that he experienced a head laceration 
after being struck on the forehead by a chain in service. See 
May 1974 service medical record.  However, the service 
medical records contained in the claims file do not 
ultimately support the appellant's claims.  In this regard, 
the Board observes that at the time of his head injury in 
service, the appellant did not report either complaints of 
neck or back pain. Id.  His available service medical records 
show only that he was treated for a two-inch laceration on 
his forehead after being struck by a chain.  The appellant 
was described as alert and oriented, and his pupils were 
equal and respondent. The laceration was sutured, and the 
appellant was given head injury precautions. Id.  
Thereafter, in November 1975, the appellant was seen for 
complaints of a stiff neck, left shoulder pain and upper back 
pain.  He was diagnosed with spasm in the trapezius muscles 
on the left and was referred to bedrest for  48 hours. See 
November 1975 service medical record.  He was later diagnosed 
with osteoarthritis and subacromial bursitis of the left 
shoulder. See December 1975 service medical record.  The 
appellant's service medical records contain no other 
complaints or treatment regarding either his cervical or 
thoracic spine.  Thereafter, he was discharged from service 
in September 1976.  

Thus, while the appellant's service medical records indicate 
that he experienced an incident in service in the form of a 
head injury (fulfilling the requirements of the second 
element necessary for a grant of service connection), the 
records contained in the claims file ultimately do not 
support the appellant's assertions.  However, the Board 
acknowledges the appellant's contentions that missing service 
medical records from the U.S.S. Enterprise would corroborate 
post-accident treatment for back pain in service. See April 
2000 hearing transcript, p. 20; August 2004 VA examination 
report, pgs. 2-3.  

However, even if the Board were to assume that there are 
missing service medical records that would corroborate the 
veteran's statements, the third element for service 
connection requires a nexus between the current disability 
and the in-service event.  In this case, the appellant's 
post-service medical records do not provide such a nexus 
opinion.  In this regard, the Board observes that the first 
post-service medical records indicative of complaints of neck 
and back pain occurred in March 1993, over fifteen years 
after the appellant separated from service. See March 1993 
medical records from Circleville Medical Associates, Inc.  
These records noted that the appellant had some pain in his 
neck after a 1990 employment accident; and that the appellant 
also had pain in the lower thoracic spine for which x-rays 
showed no thoracic abnormalities.  

Of the appellant's post-service medical records, a May 1993 
letter indicated that the appellant had chronic degenerative 
arthritis of the cervical spine that had been aggravated by a 
1990 work injury. See May 1993 letter from J.B., M.D.  
However, Dr. B. failed to indicate the cause of the 
appellant's "chronic degenerative arthritis" or relate that 
condition to the appellant's injury in service. Id.  Thus, 
Dr. B.'s opinion does not provide medical nexus opinion 
evidence sufficient to support the appellant's claims.  In 
addition, the Board observes that no evidence is contained in 
the claims file that verifies Dr. B.'s opinion that 
degenerative arthritis of the cervical spine was actually 
present prior to 1990 or reflects when degenerative arthritis 
of the cervical spine was first manifested.  In light of this 
lack of evidence, the appellant was given the opportunity to 
obtain medical records corroborating Dr. B.'s opinion and 
establish that chronic degenerative arthritis of the cervical 
spine was present prior to his post-service injury in January 
1990. See September 2000 Board decision.  However, no such 
records were associated with the claims file.  

A letter dated in July 1993 indicated that the appellant was 
diagnosed with fibromyalgia with arthritic changes associated 
with a 1990 employment injury; and a June 1994 letter 
reported that the appellant had a diagnosis of chronic 
thoracic sprain as a result of his 1990 work injury. See July 
1973 letter from A.F., P.T.; June 1994 letter from M.L., M.D.   
However, neither letter related the appellant's diagnoses to 
his head injury in service or otherwise to the veteran's 
military service.  During two October 1994 VA examinations, 
the appellant was diagnosed with (1) chronic lumbosacral and 
thoracic back strain and (2) degenerative disc disease by 
history in the mid-thoracic back with associated trapezius 
spasm.  Neither of these examiners related the appellant's 
diagnoses to his head injury in service either.  

Lastly, VA medical records dated from February 1984 to 
September 2005 do not assist in supporting the appellant's 
claims, as they reflect only occasional general complaints of 
back pain referenced in connection with medical treatment 
regarding other disorders or list the disorders as part of 
the appellant's medical history. See VA medical records dated 
in June 2002, August 2002, October 2003, and September 2005.  
None of these records reflect a medical opinion associating 
the appellant's cervical or thoracic spine disorders with his 
head injury from service; nor do they indicate a continuity 
of symptomatology.  

Thus, there is no medical evidence of record linking the 
various diagnoses set forth above with the appellant's head 
injury that occurred in service or otherwise to the veteran's 
military service.  To the contrary, the claims file contains 
only one medical opinion dated in August 2004 in which the 
examiner addressed the possible link between the appellant's 
service and current spine disorders; and this examiner opined 
that the appellant does not have any significant cervical or 
thoracic spine disorder that is attributable to any injury he 
may have had during service. See August 2004 examination 
report, p. 9.  After reviewing the appellant's claim file, 
obtaining a history from the appellant and performing a 
physical examination, the examiner diagnosed the appellant 
with mild myofascial inflammatory disease that did not rise 
to the level of a diagnosis of fibromyalgia or myofascitis. 
Id.  He provided an extensive ten (10) page report in which 
he disagreed with Dr. B.'s May 1993 statement that the 
appellant had osteoarthritis of the upper spine consistent 
with previous injury and aggravation in 1990; and in fact 
opined that the appellant does not currently have any 
significant osteoarthritis of the thoracic and cervical spine 
See August 2004 VA examination report, p. 9.  

In support of his opinion, the examiner stated that there was 
no objective evidence that the appellant had any clinically 
significant injury to either his cervical or thoracic spine 
prior to his 1990 work accident; and that the minimal 
objective clinical changes the appellant is currently 
experiencing are in no way the residual of any injury 
allegedly occurring during the appellant's active duty. Id.  
He indicated that there is no evidence of tangible spine 
damage prior to 1989-1990 and no objective evidence of long 
term progression with respect to a spinal disorder. Id.  As 
such, he found that it was highly unlikely that suddenly, 
greater than 15 years after leaving the service and without 
intervening objective evidence noted, that the appellant 
would develop new " early injury indicators" after a 
contemporary industrial injury that somehow is connected to 
his prior service. Id., pgs. 9-10.  

Thus, the only competent evidence of record addressing the 
claimed relationship between the appellant's spine disorders 
and service is the August 2004 examination report in which 
the examiner opined that the disorders are not related to 
service.  The Board finds that this opinion is not only 
persuasive and credible, but uncontroverted.  Therefore, the 
dispositive factor in this case is that there is no competent 
medical evidence of record linking either a current cervical 
and thoracic spine diagnoses to any incident of the 
appellant's military service.  

Although the appellant testified during his Board hearing 
that he had been provided with a verbal opinion by a 
chiropractor that his spine disorders could be related to the 
trauma he experienced in service (See April 2000 hearing 
transcript, p. 10), the Board observes that no medical 
records or nexus statement corroborating the appellant's 
testimony is contained in the claims file even though the 
appellant was provided an opportunity to obtain these 
records. Id., pgs. 22-23; September 2000 Board decision, pgs. 
14-15.  And while the appellant is competent to testify about 
the neck and back problems he experienced subsequent to 
service, he is not qualified to provide diagnoses for his 
problems or their cause.  It is clear to the Board that the 
appellant sincerely believes that his spine disorders 
developed as a result of his head injury in service; however, 
as a layman, he does not have the requisite training or 
expertise to offer an opinion that requires medical expertise 
such as the etiology of his cervical and thoracic spine 
disorders. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent a medical opinion linking the appellant's 
cervical and thoracic spine disorders to his head injury in 
service, service connection must be denied.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the appellant's claim that his cervical 
and thoracic spine disorders had their onset in service or 
that they are otherwise causally or etiologically related to 
service, for the reasons discussed above.  Service connection 
on a presumptive basis for osteoarthritis is not warranted as 
it appears that the first diagnosis of degenerative arthritis 
was not made until March 1993 and May 1993, respectively 
(absent x-ray findings), over fifteen years after separation 
from service. See March 1993 medical records from Circleville 
Medical Association; May 1993 letter from J.B., M.D.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for a cervical spine disorder, including 
osteoarthritis, is denied.

Service connection for a thoracic spine disorder, including 
osteoarthritis, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


